Citation Nr: 1724216	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  16-27 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as emphysema.

2.  Entitlement to service connection for a respiratory disorder, to include emphysema and COPD.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1958 to September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board observes that the July 2015 rating decision denied the Veteran's claim for emphysema, claimed as asbestosis related lung disease.  The Board notes, however, that service connection for COPD claimed as emphysema due to asbestos exposure was previously denied in a now-final October 2002 rating decision.  Therefore, the Board must address whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for COPD, claimed as emphysema.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran filed his petition to reopen a claim of entitlement to service connection for asbestosis related lung disease in February 2015.  As stated above, the July 2015 rating decision denied service connection for emphysema.  The medical evidence of record indicates, however, that the Veteran has been diagnosed with other respiratory disorders, including COPD.  Therefore, although not claimed by the Veteran, the appeal is broadened from the Veteran's original claim to entitlement to service connection for a respiratory disorder, to include emphysema and COPD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  In October 2002, the RO denied service connection for COPD (claimed as emphysema due to asbestos exposure) and the Veteran did not perfect an appeal.  

2.  The evidence submitted since the RO's October 2002 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the underlying claim for service connection for COPD.  

3.  The preponderance of the evidence is against finding that the Veteran's COPD is related to service, to include in-service asbestos exposure.  


CONCLUSIONS OF LAW

1.  The October 2002 rating decision is final regarding the issue of service connection for COPD, claimed as emphysema.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  New and material evidence has been received since the RO's October 2002 rating decision sufficient to reopen the Veteran's claim of service connection for COPD, claimed as emphysema.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

3.  The criteria for entitlement to service connection for a respiratory disorder, to include COPD and emphysema, have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183   (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the duty to notify, the Board notes that the Veteran's claim was filed as a fully developed claim in February 2015.  The VA Form 21-526EZ includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings.  See VA Form 21-526EZ.  Therefore, the claim form satisfies VA's duty to notify.  Also, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, in this case, the duty to notify has been satisfied.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  The Veteran was provided a VA examination of his claimed respiratory condition in May 2016.  The Board finds that this examination and the associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).   As the AOJ addressed the merits of the underlying decision and developed the claim on the merits (and such development was adequate), the Board finds that there is no prejudice is reopening the claim and denying it on the merits.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  	New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 2002 rating decision, the RO denied the Veteran's claim for COPD, claimed as emphysema.  The Veteran timely filed an NOD in October 2002 seeking a de novo review and a Statement of the Case (SOC) was issued in May 2003.  The Veteran did not timely file a VA Form 9 substantive appeal and, as a result, the October 2002 rating decision is final.  

Pertinent evidence received since the October 2002 rating decision includes service treatment records, VA medical treatment records, VA examinations, and lay statements from the Veteran.  This evidence is presumed credible for the purpose of determining whether new and material evidence has been submitted.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the evidence submitted since the October 2002 rating decision is new and material.  Specifically, the Veteran described his duties during and after leaving active service and how he was exposed to asbestos, as well as his belief that his emphysema diagnosis was caused by his in-service exposure to asbestos.  Evidence also includes a May 2016 diagnosis of COPD.  This evidence is new in that it was not previously considered by agency decisionmakers.  It is also not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for COPD, claimed as emphysema.  


III.  	Service Connection

The Veteran claims entitlement to service connection for asbestosis related lung disease on the basis that he was exposed to asbestos and carbon during active service on the U.S.S. Midway and the U.S.S. Valley Forge.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303(a).  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88- 8, Asbestos-Related Diseases (May 11, 1988).  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.) 

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis, under these administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The applicable sections of the M21-1 note that the latency period for asbestos-related diseases varies from 10 to 45 or more years between the first exposure and development of a disease and that the exposure may have been direct or indirect. The guidelines point out that asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the RO has indicated that, based on the Veteran's MOS as a Boiler Operator, it was highly probable that he was exposed to asbestos and his exposure should be conceded.  

The Veteran also submitted lay statements regarding his exposure to asbestos during and after service.  He stated that when he was assigned to perform maintenance on the boilers, he used asbestos cloth to shield his face from the heat.  He also stated that he has received treatment and medications for his asbestosis-related lung condition for the last fourteen or fifteen years.  

The Board finds that the Veteran was exposed to asbestos while in-service.  However, mere exposure to asbestos is not a disability upon which benefits may be granted.  Instead, the evidence must establish the Veteran currently has a respiratory disorder related to his in-service exposure to asbestos.

The Veteran also underwent a chest CT scan in February 2014, and the physician found a stable, partially calcified right upper lobe lung nodule and evidence of remote granulomatous disease.  The physician also noted in December 2014 that the Veteran did not have bilateral plaques in his lung, nor was there any evidence of asbestosis.  A December 2014 chest x-ray was also negative for evidence of asbestosis.  

Chest imaging results from June 2015 also revealed no evidence of asbestosis or asbestos-related pleural disease.  The physician also stated that there was no reason to believe that the Veteran had any significant pulmonary disease arising from his in-service asbestos exposure.   

Finally, in May 2016, the Veteran underwent a VA examination.  In the DBQ, the examiner opined that the Veteran had COPD but stated that it was less likely than not caused by his exposure to asbestos during military service.  The examiner noted the Veteran's claims that he was exposed to asbestos during active service but also noted the Veteran's statements that he had secondhand smoke exposure from his mother.  In concluding that the Veteran's COPD was less likely than not caused by his asbestos exposure, the examiner considered the Veteran's entire medical history, including the chest x-ray and CT scans in 2014 and 2015 that did not show any evidence of asbestosis.   

The Board observes that the VA examiner did not note a relationship between the Veteran's respiratory disorders and his in-service asbestos exposure.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

Here, the most probative and credible evidence are the VA examination and DBQ, which are consistent with the medical evidence of record and establish that the Veteran's COPD not related to his service, including any asbestos exposure.  The VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record and current medical literature.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  Thus, her opinions are highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

To the extent that the Veteran attempts to link his COPD or other respiratory disorder to an in-service event or illness, including asbestos exposure, the Board finds that these statements are not competent evidence and no probative value on this issue of nexus as the Veteran has not been shown to possess the medical training or expertise needed to provide such opinions.  To the extent that any probative value was to be given, the general lay assertions are outweighed by the specific, reasoned opinions of the May 2016 VA examination report and the clinical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for a respiratory disability must be denied.  There is no reasonable doubt to be resolved. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for COPD, claimed as emphysema; to that extent, the appeal is granted.

Service connection for a respiratory disorder, to include emphysema and COPD, is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


